On motion to dismiss the appeal it appears defendant in error, Oil Well Supply Company, brought suit upon a promissory *Page 175 
note against plaintiff in error, J. Garfield Buell. The petition was verified, a copy of the note attached as an exhibit and made a part of the petition. Defendant Buell by way of answer filed an unverified general denial. Upon motion of plaintiff, judgment was rendered on the pleadings, from which judgment this appeal was prosecuted. Under the provisions of section 4759, Rev. Laws 1910, the allegations of the petition must be taken as true since the answer, by way of general denial, was not verified, and on authority of Bilby v. Natl. Reserve Bank, 53 Okla. 566, 157 P. 1198, and Bilby v. Cochran, 47 Okla. 545, 149 P. 143, the appeal will be dismissed as frivolous.
It is so ordered.